Case 18-09108-RLM-11              Doc 150        Filed 01/10/19         EOD 01/10/19 15:30:27              Pg 1 of 5



                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


    In re:                                                           Chapter 11

    USA GYMNASTICS, 1                                                Case No. 18-09108-RLM-11

                      Debtor.


       NOTICE OF APPLICATIONS TO EMPLOY AND OPPORTUNITY TO OBJECT

       On January 10, 2019, the Additional Tort Claimants Committee of Sexual Abuse
Survivors (the “Sexual Abuse Survivors’ Committee”), appointed in this case, filed the
following:

      •      Application to Employ Pachulski Stang Ziehl & Jones LLP as Counsel to the Additional
             Tort Claimants Committee of Sexual Abuse Survivors Effective Nunc Pro Tunc as of
             December 20, 2018 (the “PSZJ Employment Application”) [Doc 148]; and

      •      Application to Employ Rubin & Levin, P.C. as Local Counsel to the Additional Tort
             Claimants Committee of Sexual Abuse Survivors Effective Nunc Pro Tunc as of
             December 20, 2018 (the “R&L Employment Application”) [Doc 149].

Both applications request entry of an order, pursuant to 11 U.S.C. §§ 327, 328 and 1103, Rule
2014 of the Federal Rules of Bankruptcy Procedure and Local Rule B-2014-1, authorizing the
Sexual Abuse Survivors’ Committee to retain and employ the above-referenced law firms as
counsel in this case, effective nunc pro tunc as of December 20, 2018. The applications set forth
a summary of the terms of employment for each law firm. Pursuant to the PSZJ Employment
Application, the firm’s ordinary and customary hourly rates for 2018 and 2019 are as follows:

                                                                 2018 & 2019
                                    Partners                    $650 - $1,295
                                    Of Counsel                  $595 - $1,025
                                    Associates                    $495 - $595
                                    Paraprofessionals             $350 - $395
                                    Law Clerks                           $295




1
 The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11         Doc 150     Filed 01/10/19      EOD 01/10/19 15:30:27        Pg 2 of 5



Pursuant to the R&L Employment Application, the firm’s ordinary and customary hourly rates
for 2018 and 2019 are as follows:

                                                      2018            2019
                       Partners                $350 - $450     $385 - $495
                       Associates              $295 - $325     $325 - $360
                       Of Counsel              $350 - $400     $385 - $440
                       Paraprofessionals              $175            $195

Copies of the applications may be found at https://omnimgt.com/usagymnastics.

NOTICE: Your rights may be affected. You should read these papers carefully and
discuss them with your attorney, if you have one in this case. If you do not have an
attorney, you may wish to consult one.

If you do not want the Court to enter an order granting the applications, or if you want the Court
to consider your views on the applications, then on or before January 31, 2019 (21 days from
the date of service), you or your attorney must file with the Court a written objection explaining
your position.

Those not permitted to file electronically must deliver any objection by U.S. mail, courier,
overnight/express mail, or in person at:

                                  116 U.S. Courthouse
                                  46 East Ohio Street
                                  Indianapolis, IN 46204

If you mail your objection to the Court, you must mail it early enough so the Court will receive it
on or before the date stated above.

You must also send a copy of your objection to those on the Service List and the following:

    Meredith R. Theisen                          James I. Stang
    Deborah J. Caruso                            Ilan D. Scharf
    Rubin & Levin, P.C.                          Kenneth H. Brown
    135 N. Pennsylvania Street, Suite 1400       Steven W. Golden
    Indianapolis, IN 46204                       Pachulski Stang Ziehl & Jones LLP
                                                 10100 Santa Monica Boulevard, 13th Floor
                                                 Los Angeles, CA 90067

If you or your attorney do not take these steps, the Court may decide that you do not oppose an
order granting the applications, and may enter an order granting that relief.




                                                 2
Case 18-09108-RLM-11         Doc 150     Filed 01/10/19      EOD 01/10/19 15:30:27       Pg 3 of 5



                                             Respectfully submitted,
                                             PACHULSKI STANG ZIEHL & JONES LLP
Dated: January 10, 2019                      /s/ James I. Stang
                                             James I. Stang, Esq. (admitted pro hac vice)
                                             Ilan D. Scharf, Esq. (admitted pro hac vice)
                                             Kenneth Brown, Esq. (admitted pro hac vice)
                                             Steven W. Golden, Esq. (admitted pro hac vice)
                                             10100 Santa Monica Blvd., 13th Floor
                                             Los Angeles, CA 90067-4003
                                             Telephone: (310) 277-6910
                                             Facsimile: (310) 201-0760
                                             E-mail: jstang@pszjlaw.com
                                                      isharf@pszjlaw.com
                                                      kbrown@pszjlaw.com
                                                      sgolden@pszjlaw.com
                                                     -and-
                                             RUBIN & LEVIN, P.C.
                                             /s/ Meredith R. Theisen
                                             Meredith R. Theisen, Esq.
                                             Deborah J. Caruso, Esq.
                                             135 N. Pennsylvania Street, Suite 1400
                                             Indianapolis, IN 46204
                                             Telephone: (317) 634-0300
                                             Facsimile: (317) 263-9411
                                             Email: dcaruso@rubin-levin.net
                                                    mtheisen@rubin-levin.net
                                             Proposed Counsel for the Sexual Abuse Survivors’
                                             Committee

                                CERTIFICATE OF SERVICE

         I hereby certify that on January 10, 2019 a copy of the foregoing Notice of Applications
to Employ and Opportunity to Object was filed electronically. Notice of this filing will be sent to
the following parties through the Court’s Electronic Case Filing System. Parties may access this
filing through the Court’s system.

Kenneth H. Brown kbrown@pszjlaw.com
John Cannizzaro john.cannizzaro@icemiller.com, Deborah.Martin@icemiller.com
Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
levin.net;atty_dcaruso@bluestylus.com
Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
Steven W Golden sgolden@pszjlaw.com, lcanty@pszjlaw.com
Jeffrey A Hokanson jeff.hokanson@icemiller.com, Kathy.peed@icemiller.com
Adam L. Kochenderfer akochenderfer@wolfsonbolton.com

                                                3
Case 18-09108-RLM-11         Doc 150     Filed 01/10/19     EOD 01/10/19 15:30:27         Pg 4 of 5



Martha R. Lehman mlehman@salawus.com,
marthalehman87@gmail.com;pdidandeh@salawus.com;lengle@salawus.com
Ronald J. Moore Ronald.Moore@usdoj.gov
Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
Dean Panos dpanos@jenner.com
Amanda Koziura Quick amanda.quick@atg.in.gov, Darlene.Greenley@atg.in.gov
Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
Ilan D Scharf ischarf@pszjlaw.com
Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
James I. Stang jstang@pszjlaw.com
Catherine L. Steege csteege@jenner.com, mhinds@jenner.com;thooker@jenner.com
Meredith R. Theisen mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com;mralph@rubin-levin.net
U.S. Trustee ustpregion10.in.ecf@usdoj.gov
Mark R. Wenzel mwenzel@salawus.com, pdidandeh@salawus.com
        I further certify that on January 10, 2019, a copy of the foregoing Notice of Applications
to Employ and Opportunity to Object was mailed by first-class U.S. Mail, postage prepaid, or
electronic mail as indicated and properly addressed to the following:
 USA Gymnastics                   Aon Premium Finance LLC          The PNC Financial Services
 130 E. Washington Street,        200 E. Randolph St.              Group d/b/a PNC Bank
 Suite 700                        Chicago, IL 60601                c/o Douglas Mundell
 Indianapolis, IN 46204                                            PNC Bank, NA
                                                                   300 Fifth Avenue
                                                                   Pittsburgh, PA 15222
 Sharp Business Systems           Stephen D. Penny Jr.             Fidelity Investments 2018
 c/o Mike Bowman                  11121 Mirador Lane               USAG Profit Sharing
 7330 E. 86th Street              Fishers, IN 46037                Contribution
 Indianapolis, IN 46256                                            100 Crosby Parkway
                                                                   Covington, KY 41015
 Plews Shadley Racher &           American Athletic, Inc.          PNC Bank
 Braun LLP                        200 American Ave.                P.O. Box 828702
 1346 N. Delaware St.             Jefferson, IA 50129              Philadelphia, PA 19182
 Indianapolis, IN 46204
 National Travel Systems          Wipfli LLP                       The Alexander
 Corporate Office                 12359 Sunrise Valley Drive       333 South Delaware Street
 4314 S. Loop 289, Suite 300      Reston, VA 20191                 Indianapolis, IN 46204
 Lubbock, TX 79413
 John Cheng                       Benchmark Rehabilitation         AT&T
 137 Danbury Rd. #141             Partners                         P.O. Box 105414
 New Milford, CT 06776            P.O. Box 2314                    Atlanta, GA 30348
                                  Ooltewah, TN 37363
 Sport Graphics, Inc.             BMI                              Tatiana Perskaia
 3423 Park Davis Circle           P.O. Box 630893                  7633 Hamelin Lane
 Indianapolis, IN 46235           Cincinnati, OH 45263             Gainesville, VA 20155
                                                 4
Case 18-09108-RLM-11                    Doc 150         Filed 01/10/19           EOD 01/10/19 15:30:27       Pg 5 of 5




 Antonia Markova                              Daniel Baker                              Denison Parking
 3535 Acorn Way Lane                          1311 Kelliwood Oaks Drive                 c/o Virginia Ave. Garage
 Spring, TX 77389                             Katy, TX 77450                            P.O. Box 1582
                                                                                        Indianapolis, IN 46206
 Ivan Yordanov Ivanov                         Elite Sportswear, LP                      Neofunds By Neopost
 700 Cobia Drive                              6850 Enterprise Drive                     P.O. Box 6813
 Katy, TX 77494                               South Bend, IN 46628                      Carol Stream, IL 60197
 Omni Management Group,                       United States Olympic                     Covington & Burling LLP
 Inc.                                         Committee                                 The New York Times
 5955 De Soto Avenue                          1 Olympic Plaza                           Building
 Suite 100                                    Colorado Springs, CO 80909                620 Eighth Avenue
 Woodland Hills, CA 91367                     Attn: Chris McCleary                      New York, NY 10018
                                                                                        Attn: Dianne F. Coffino
                                                                                              Martin E. Beeler
                                                                                              R. Alexander Clark
                                                                                              Gabriella B. Zahn-
                                                                                              Bielski

                                                                           /s/ Meredith R. Theisen
                                                                           Meredith R. Theisen
g:\wp80\genlit\usa gymnastics-86756901\drafts\employment app notice.docx




                                                                   5
